Citation Nr: 0835740	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The decedent served with the Philippine Commonwealth Army 
from September 21, 1941 to December 31, 1941, and from March 
23, 1945 to June 12, 1946.  The decedent died in January 
1980, and the decedent's widow is the appellant in this 
matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) benefits on May 8, 2003.  

2.  The service department records show that the decedent 
served with the Philippine Commonwealth Army from September 
21, 1941 to December 31, 1941, and from March 23, 1945 to 
June 12, 1946.  


CONCLUSIONS OF LAW

1.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.152, 3.1000(a) (2007).  

2.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).  Accrued benefits may be paid upon the death of a 
veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).  

In the instant case, the decedent died in January 1980.  The 
appellant filed her application for DIC benefits in May 2003; 
therefore, she did not file her claim within the applicable 
time period allotted.  However, in a May 2007 personal 
statement, the appellant asserts that a formal application 
was filed within one year of the decedent's death.  Upon 
review of the claims file, an application for burial benefits 
was filed in May 1980 by the decedent's son.  The Board 
acknowledges the application for burial benefits, but this 
application pertains only to burial benefits and does not 
include DIC benefits.  Where the law, and not the evidence, 
is dispositive of a claim, such claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board concludes that the appellant's 
claim for accrued benefits must be denied as a matter of law.  




B.  Nonservice-Connected Death Pension Benefits

The appellant asserts that she is entitled to nonservice-
connected death pension benefits.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces. 38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  

As noted above, the decedent served with the Philippine 
Commonwealth Army from September 21, 1941 to December 31, 
1941, and from March 23, 1945 to June 12, 1946.  The service 
department's determination is binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The Board finds that 
the appellant is not eligible for death pension benefits.  

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the decedent's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).  

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

As explained above, in the present case, there is no legal 
basis upon which the benefits may be awarded and the 
appellant's claims must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


